
	

114 HR 2975 IH: Protect Veterans from Financial Fraud Act
U.S. House of Representatives
2015-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2975
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2015
			Ms. Brownley of California (for herself and Mr. DeSaulnier) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to ensure that the Secretary of Veterans Affairs repays the
			 misused benefits of veterans with fiduciaries.
	
	
 1.Short titleThis Act may be cited as the Protect Veterans from Financial Fraud Act.2.Repayment of misused benefits (a)In generalSection 6107(b) of title 38, United States Code, is amended—
 (1)in paragraph (1), by striking In any case in which a fiduciary described in paragraph (2) and inserting In any case not covered by subsection (a) in which a fiduciary; (2)by striking paragraph (2); and
 (3)by redesignating paragraph (3) as paragraph (2). (b)ApplicationThe amendments made by subsection (a) shall apply with respect to the misuse of benefits by a fiduciary occurring on or after the date of the enactment of this Act.
			
